DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 54-61, and 63-78 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-53, and 62 are cancelled.  Claims 54-58, 60-61, 63, 65-69, and 71-73 are amended.  Claims 58-59, and 65-73 are withdrawn.  Claims 74-78 are new.

Response to Amendment
	The amendments filed on 24 Feb. 2022 have been entered.

Response to Arguments
	In view of Applicants amendment, the rejection of claim 62 under 35 USC 112, second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
In view of Applicants amendments, the rejection of claims 54-57, and 60-64 under 35 USC 102(b) as being anticipated by Wong et al. (J. Pharmacol. Exp. Therap.; published 1965) is withdrawn.
In view of Applicants amendments, the rejection of claims 54-57 and 60-64 under 35 USC 103(a) as being unpatentable over Iwai et al. (J. Clin. Biochem. Nutr.; published 1989), in view of Li et al. (Oncol. Rep.; published 2012) is withdrawn.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54, 77 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, the limitations in claim 54, 77, and 78 of wherein the pharmaceutical composition is in a form suitable for providing 0.001 to 10 mg/kg/day or 1 to 5 mg/kg/day, or 3 mg/kg/day of chlorin e4 sodium renders the claim indefinite because a person of ordinary skill in the art would not know from the claim terms what structure encompassed by the claim.  The specification at [0045] and [0047] (PG pub) asserts that preferably the pharmaceutical composition is in a form suitable for providing 0.01 to 10 mg/kg/day, preferably 0.1 to 5 mg/kg/day, preferably about 3 mg/kg/day.  However, the specification does not teach or suggest a form and/or amount that is suitable for providing 0.01 to 10 mg/kg/day, preferably 0.1 to 5 mg/kg/day, preferably about 3 mg/kg/day of the chlorin e4 sodium.  A person ordinary skill in the art would not from the specification or the claim terms what form or amount qualifies as suitable for providing 0.01 to 10 mg/kg/day, preferably 0.1 to 5 mg/kg/day, preferably about 3 mg/kg/day.  For example, if the form of the chlorin e4 compound is a powder form, should the form be in a specific amount, such as 0.01 mg?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 54-57, 60-61, 63-64, 74, and 77-78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwai et al. (J. Clin. Biochem. Nutr.; published 1989), in view of Li et al. (Oncol. Rep.; published 2012).

	Iwai et al. teach the therapeutic effect of chlorin e6Na as a new photosensitizing agent in photodynamic therapy of mouse tumor (see title).  Iwai et al. teach Chl (chlorin e6 trisodium) 
    PNG
    media_image1.png
    267
    231
    media_image1.png
    Greyscale
 (see fig. 1).  Chl may be more suitable as a photosensitizing agent in PDT than Pheo (see abstract).  Chl was produced from chlorophyll by the following method: methylpheophorbide, which was produced by refluxing in H2SO4-methanol, was dissolved in pyridine.  Chl was precipitated from the pyridine solution by addition of NaOH solution and heating.  10 mg of Chl was dissolved in 10 ml of PBS (pharmaceutically acceptable carrier) (pgs. 118-119).  FM3A tumor bearing mice were intravenously injected through a tail vein with 5.0 mg/kg body weight of Chl (suitable for providing 5 mg/kg/day)(see pg. 119). FM3A tumor bearing mice were injected intravenously through a tail vein with 10.0 mg/kg body weight of Chl (10 mg/kg/day) (see pg. 120).
	Iwai et al. do not teach a pharmaceutical composition comprising chlorin e4 sodium.
	Li et al. teach chlorin e4 as a novel photosynthesizer against human bladder cells (see title).  Li et al. teach the preparation of chlorin e4 (see pg. 1455).  Li et al. teach that chlorin e4 PDT occurs by damaging mitochondria and inducing apoptosis, which was observed in the T24 and 5637 human bladder cancer cell lines.  These results suggest that the chlorin e4 is worthy 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Iwai et al. by heating the chlorin e6 dissolved in pyridine at reflux for 1 hr so as to obtain chlorin e4 disodium salt as taught by Li et al. because it would have been expected to provide an equivalent chlorin derivative advantageous for PDT superficial bladder cancer with advantageous high tumor to organ ratios and its rapid excretion from normal tissues.  The form suitable for providing 0.01 to 10 mg/kg/day, 0.1 to 5 mg/kg/day or 3 mg/kg/day of chlorin e4 sodium is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a form suitable for providing 3 mg/kg/day based on the weight of the patient to arrive at the optimal PDT dose.

Claims 54-57, 60-61, 63-64, and 74-78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwai et al. (J. Clin. Biochem. Nutr.; published 1989), in view of Li et al. (Oncol. Rep.; published 2012) and Wong et al. (J. Pharmacol. Exp. Therap.; published 1965), in further view of Robinson et al. (US 2005/0020559 A1; published 27 Jan. 2005; see attached 892).

	Iwai et al. teach as discussed above.
	Iwai et al. do not further teach aerosol administration or buccal or sublingual administration.
	Li et al. teach as discussed above.
	Wong et al. teach the influence of calcium on the cardiotropic actions of rhodochlorin and ouabain.  Wong et al. disclose chlorin e4 disodium 
    PNG
    media_image2.png
    258
    275
    media_image2.png
    Greyscale
 (see fig. 1).  Wong et al. teach that it is water soluble and levorotary and the dry crystals are stable at room temperature (see pg. 51)
	Robinson et al. teach chlorin photosensitizing agents for use in photodynamic therapy (see title).  Robinson et al. teach that the form of spray solutions or suspensions may include a propellant usually employed in aerosol preparations (see [0120]).  Robinson et al. teach that the routes of administration include oral, intravenous, topical, etc (see [0115]).  Robinson et al. teach buccal tablets (buccal administration) (see [0115]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Iwata et al. so that the form is suitable for airway administration and aerosol administration or the form is suitable for topical and buccal administrations as taught by Robinson et al. because it would have been expected to provide an equivalent forms suitably effective for use in PDT.

Applicants Arguments
	Applicants assert that while the experiments for carried out the Dr. Andrew Stephen’s 2021 declaration are excellent for comparing chlorins e4 and e6, a comparison between chlorin e4 and its disodium salt is more accurately made by reviewing the experiments conducted by Dr. Andrew Stephan’s 2019 declaration, chlorin e4 and its disodium salt were evaluated using .  

Applicant's arguments filed 24 Feb. 2022 have been fully considered but they are not persuasive. Unexpected results require a comparison with the closest prior art compound, which is Wong’s chlorin e4 disodium.  None of Dr. Andrew Stephan declarations describe an unexpected result over Wong’s chlorin e4 disodium.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618